Citation Nr: 0019116	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (1999) beyond July 1, 1994.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (1999) beyond April 1, 1996.

3.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 (1999) beyond June 1, 1997.

4.  Entitlement to special monthly compensation due to loss 
of use of the left hand.


REPRESENTATION

Appellant represented by:	Antonio E. Bnedezu, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975 and from April 1984 to July 1991.

This appeal originally arose from an April 1994 rating 
decision of the Lincoln, Nebraska, Department of Veterans 
Affairs (VA), Regional Office (RO), wherein the RO had 
assigned a 10 percent disability evaluation for a left wrist 
condition (the minor extremity).  The veteran testified at a 
personal hearing in August 1994.  In October 1994, the 
veteran's rating was increased to 20 percent, pursuant to the 
hearing officer's evaluation of the claim, with a temporary 
100 percent evaluation assigned under 38 C.F.R. § 4.30 from 
April 20 to July 1, 1994.  In March 1996, subsequent to a VA 
hospitalization, the veteran was reevaluated and the 20 
percent disability evaluation was confirmed, with a temporary 
100 percent evaluation assigned under 38 C.F.R. § 4.30 from 
December 1, 1995 to March 1, 1996.  In June 1996, following 
the submission of additional evidence, the veteran was 
reevaluated and the 20 percent disability evaluation was 
again continued, with the period of temporary evaluation 
modified to extend to April 1, 1996.  

On January 31, 1997, the Board of Veterans' Appeals (Board) 
issued a decision which denied entitlement to a schedular 
evaluation in excess of 20 percent for the service-connected 
left wrist disability.  However, this issue was then remanded 
to the RO for consideration of entitlement to an increased 
evaluation on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  A rating action was issued in August 1997, 
which promulgated the Board's denial of a schedular 
evaluation in excess of 20 percent and which deferred a 
decision on the claim for an increase on an extraschedular 
basis.  That same month, the case was referred to the 
Director, Compensation and Pension Service for consideration 
of the veteran's claim on an extraschedular basis.  In 
February 1998, the Director found that the veteran's 
condition warranted the assignment of a 40 percent disability 
evaluation, effective July 1, 1994.  In March 1998, the RO 
issued a rating action which implemented the Director's 
decision.

In July 1998, a rating action was issued which confirmed the 
40 percent disability evaluation currently assigned to the 
service-connected left wrist condition.  This decision also 
denied entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  An August 1999 rating decision again continued 
the 40 percent disability evaluation.

On December 3, 1999, the Board issued a decision which denied 
entitlement to an evaluation in excess of 40 percent for the 
service-connected left wrist condition and which also denied 
entitlement to a total disability evaluation based upon 
individual unemployability.  This decision also remanded 
issues concerning the timeliness of notices of disagreement 
concerning the issues of entitlement to extensions of 
temporary total evaluations beyond July 1, 1994 and April 1, 
1996.  It also remanded the issue of whether a temporary 
total evaluation was warranted beyond June 1, 1997.  

In January 2000, the RO issued a rating action which denied 
entitlement to special monthly compensation and entitlement 
to a total rating based on individual unemployability.  That 
same month, the RO issued a statement of the case which 
addressed the temporary total rating claims; extensions of 
each of the periods in question was denied. In January 2000, 
the veteran disagreed with the denial of special monthly 
compensation.  In February 2000, the veteran submitted a 
statement, which was accepted in lieu of a VA Form 9, on the 
issues of entitlement to extensions of the temporary total 
evaluation claims.  A March 2000 rating action continued the 
denial of a total disability evaluation due to individual 
unemployability.  While the veteran submitted a notice of 
disagreement with the denial of a total disability evaluation 
in March 2000, he failed to file a substantive appeal; 
therefore, this claim is not properly before the Board for 
appellate consideration at this time.  

The issue of entitlement to special monthly compensation due 
to loss of use of the left hand will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran was hospitalized for his service-connected 
left wrist condition from April 20 to 23, 1994, at which time 
he underwent curetting of the left lunate bone cyst with 
iliac crest bone graft and an excision of an interosseous 
ganglion cyst.  

2.  The veteran required no more than three months 
convalescence following his April 1994 surgery.  

3.  The veteran was hospitalized December 1, 1995, at which 
time he underwent a capito-lunate of the left wrist with 
iliac bone graft and excision of a carpal lunate cyst.

4.  The veteran required no more than 4 months convalescence 
following his December 1995 surgery.

5.  The veteran was hospitalized February 21, 1997, at which 
time he underwent a fusion of the left wrist.

6.  The veteran required no more than 3 months convalescence 
following his February 1997 surgery.



CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary 100 percent 
rating pursuant to 38 C.F.R. § 4.30 beyond July 1, 1994 have 
not been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.30 (1999).

2.  The criteria for an extension of a temporary 100 percent 
rating pursuant to 38 C.F.R. § 4.30 beyond April 1, 1996 have 
not been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.30 (1999).

3.  The criteria for an extension of a temporary 100 percent 
rating pursuant to 38 C.F.R. § 4.30 beyond June 1, 1997 have 
not been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to the applicable regulation, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted under paragraph (a)(1), (2) or (3) 
of this section effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  Total ratings will 
be assigned under this section if treatment of a service-
connected disability resulted in :

	(1) Surgery necessitating at least one month of 
convalescence;

	(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or

	(3) immobilization by cast, without surgery, of one 
major joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made under paragraph (a)(1), (2), or (3) of 
this section.

38 C.F.R. § 4.30 (1999).


FACTS

The April 1994 hospitalization

The April 1994 hospital report noted that the veteran had 
done well until about 6 months prior to this hospitalization, 
when he began to experience a recurrence of left wrist pain.  
Radiographic analysis including computerized tomographic 
scans, as well as axial and sagittal tomograms, demonstrated 
the recurrence of a well defined sclerotic, chronic lunate 
cyst.  He underwent curetting of the left lunate bone cyst 
with iliac crest bone graft.  An interosseous ganglion cyst 
was also excised.  The wrist was casted, which the physician 
noted would probably be needed for 4 weeks.  A May 6, 1994 
outpatient note indicated that he was doing well.  By June 
21, it was commented that the wrist was a little stiff, 
although it was noted that it had been immobilized.  
Tomograms were described as looking great and the incision 
was well healed.  The brace was removed; he was advised to 
wear the brace only during high risk activities.  No further 
treatment was noted after June 21, 1994.



The December 1995 hospitalization

On December 1, 1995, the veteran was re-admitted to a VA 
facility with a recurrence of the lunate cyst.  He underwent 
a capito-lunate with iliac bone graft and excision of the 
carpal lunate cyst and bone.  He was seen on January 1, 1996, 
at which time he expressed concerns about some swelling.  The 
cast was removed; there was no sign of infection.  On 
February 9, 1996, he returned for the removal of the pins.  
He was to be seen in three weeks because of slow bony fusion 
and healing.  On March 8, 1996, an x-ray showed good 
consolidation.  He was to begin a range of motion program 
with occupational therapy.  There was no further treatment 
until a VA hospitalization in August 1996.


The February 1997 hospitalization

The veteran was hospitalized on February 21, 1997, at which 
time it was noted that he had undergone three past bone 
graftings that had failed.  After his last surgery, he had 
developed severe radioscaphoid degenerative disease.  He 
suffered from constant pain, which had severely limited his 
ability to work.  He decided to undergo left wrist 
arthrodesis.  On the 28th of February, he was noted to be 
doing great.  It was felt that he would need 12 weeks of 
immobilization, although it was believed that a removable 
splint could be used for the last 6 weeks.  A VA examination 
was performed in April 1997; he was still casted during the 
examination.  The cast made it impossible to see any swelling 
or deformity; he was able to make a fist with his fingers, 
although there was pain in the wrist area.  There was no 
indication of further treatment after June 1, 1997.


ANALYSIS

In regard to the April 1994 hospitalization, it is noted that 
the veteran was awarded a 100 percent temporary evaluation 
for a three month period of convalescence following his 
surgery.  However, there is no evidence that he was entitled 
to this benefit after July 1, 1994.  The objective evidence 
indicated that the cast had been removed by June 21, 1994, 
that the tomograms of the wrist "looked great" and that the 
incision was well healed.  There was no indication that he 
received any further treatment between June 21, 1994 and the 
date of the September 1994 VA examination.  The silence of 
the records between these dates suggests that no further 
convalescence was needed after July 1, 1994.

The veteran was then awarded a temporary 100 percent 
evaluation for four months from the December 1995 period of 
VA hospitalization.  However, there was no indication that he 
had received treatment between April 1996 and another VA 
hospitalization that began in August 1996.  The silence of 
these records indicates that no further convalescence was 
required after April 1, 1996.

Finally, the veteran was awarded a temporary 100 percent 
disability evaluation from February 21 to June 21, 1997.  The 
objective evidence does not indicate that he had received 
additional treatment after June 21, 1997.  Since the evidence 
does not show continuing treatment after that date, it cannot 
be argued that he required an extension of his period of 
convalescence.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for an extension of 
his temporary 100 percent evaluations beyond July 1, 1994, 
April 1, 1996 and June 1, 1997 pursuant to 38 C.F.R. § 4.30.


ORDER

Entitlement to an extension of a temporary 100 percent 
evaluation beyond July 1, 1994 is denied.

Entitlement to an extension of a temporary 100 percent 
evaluation beyond April 1, 1996 is denied.

Entitlement to an extension of a temporary 100 percent 
evaluation beyond June 1, 1997 is denied.


REMAND

The veteran has claimed that he should be awarded special 
monthly compensation based upon loss of use of his left 
wrist/hand.  He indicated that this benefit should be awarded 
since he has no functional use left in the hand.  Therefore, 
he believes that this benefit should be granted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the evidence of record indicates that there is no 
medical opinion as to whether the veteran suffers from loss 
of use of the left wrist/hand as a result of his service-
connected interosseous ganglion of the left lunate 
(surgically repaired bone graft).  Such an opinion must be 
provided since the Board cannot rely upon its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination of the 
service-connected interosseous ganglion 
of the left lunate (surgically repaired 
bone graft).  The examiner should render 
an opinion as to whether no effective 
function remains of the left wrist/hand 
other than that which would be equally 
well served by an amputation stump at the 
site of election below the elbow with use 
of a suitable prosthetic appliance.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.  

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for 
special monthly compensation based upon 
loss of use of the wrist/hand.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



